EXHIBIT 10.1

MAX USA HOLDINGS LTD.

$100,000,000

7.20% Senior Notes due 2017

Fully and unconditionally guaranteed by

MAX RE CAPITAL LTD.

Purchase Agreement

April 11, 2007

     
Citigroup Global Markets Inc.
 

 
    As Representative of the Initial Purchasers

 
   
c/o
  Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013

Ladies and Gentlemen:

Max USA Holdings Ltd., a corporation organized under the laws of the State of
Delaware (the “Company”), proposes to issue and sell to the several parties
named in Schedule I hereto (the “Initial Purchasers”), for whom you (the
“Representative”) are acting as representative, $100,000,000 principal amount of
its 7.20% Senior Notes due 2017 (the “Notes”). The Securities are to be issued
under an indenture (the “Indenture”), to be dated as of the April 15, 2007,
between the Company, Max Re Capital Ltd., a Bermuda company (the “Guarantor”),
and The Bank of New York, as trustee (the “Trustee”).

Pursuant to the Indenture, the Guarantor has agreed to fully, irrevocably and
unconditionally guarantee (the “Guarantees” and, together with the Notes, the
“Securities”), to each holder of the Notes and to the Trustee, (1) the full and
punctual payment of principal of, premium, if any, interest and any Additional
Amounts (as defined in the Indenture) in respect thereof on the Notes when due,
whether at maturity, by acceleration, by redemption or otherwise, and all other
monetary obligations of the Company under the Indenture and the Securities and
(2) the full and punctual performance within applicable grace periods of all
other obligations of the Company under the Indenture and the Notes.

To the extent there are no additional parties listed on Schedule I other than
you, the term Representative as used herein shall mean you as the Initial
Purchaser, and the terms Representative and Initial Purchaser shall mean either
the singular or plural as the context requires. The use of the neuter in this
Agreement shall include the feminine and masculine wherever appropriate. Certain
terms used herein are defined in Section 20 hereof.

The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities under the Act in reliance upon exemptions from
the registration requirements of the Act.

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum, dated April 10, 2007 (as amended or
supplemented at the date thereof, including any and all exhibits thereto and any
information incorporated by reference therein, the “Preliminary Memorandum”),
and a final offering memorandum, dated April 11, 2007 (as amended or
supplemented at the Execution Time, including any and all exhibits thereto and
any information incorporated by reference therein, the “Final Memorandum”). Each
of the Preliminary Memorandum and the Final Memorandum sets forth certain
information concerning the Company and the Securities. The Company hereby
confirms that it has authorized the use of the Disclosure Package, the
Preliminary Memorandum and the Final Memorandum, and any amendment or supplement
thereto, in connection with the offer and sale of the Securities by the Initial
Purchasers. Unless stated to the contrary, any references herein to the terms
“amend,” “amendment” or “supplement” with respect to the Disclosure Package, the
Preliminary Memorandum and the Final Memorandum shall be deemed to refer to and
include any information filed under the Exchange Act subsequent to the Execution
Time that is incorporated by reference therein.

1. Representations and Warranties. Each of the Company and the Guarantor,
jointly and severally, hereby represents, warrants to, and agrees with each
Initial Purchaser as set forth below in this Section 1.

(a) The Preliminary Memorandum, at the date thereof, did not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. The Final Memorandum on its date did not and on the
Closing Date will not (and any amendment or supplement thereto, at the date
thereof, at the Closing Date and one any settlement date (if other than the
Closing Date) will not ) contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that the Company and the Guarantor make no representation or warranty
as to the information contained in or omitted from the Preliminary Memorandum or
the Final Memorandum, or any amendment or supplement thereto, in reliance upon
and in conformity with information furnished in writing to the Company or the
Guarantor by or on behalf of any Initial Purchaser through the Representative
specifically for inclusion therein, it being understood and agreed that the only
such information furnished by or on behalf of any Initial Purchaser consists of
the information described as such in Section 8(b) hereof.

(b) The Disclosure Package, as of the Execution Time, does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that each of the
Company and the Guarantor makes no representation or warranty as to the
information contained in or omitted from the Preliminary Memorandum or the Final
Memorandum, or any amendment or supplement thereto, in reliance upon and in
conformity with information furnished in writing to the Company or the Guarantor
by or on behalf of any Initial Purchaser through the Representative specifically
for inclusion therein, it being understood and agreed that the only such
information furnished by or on behalf of any Initial Purchaser consists of the
information described as such in Section 8(b) hereof.

(c) The documents incorporated by reference in the Disclosure Package and the
Final Memorandum, and any amendment or supplement thereto, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects with the requirements of the Securities Act or the
Exchange Act, as applicable, and none of such documents contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; and
any further documents so filed and incorporated by reference in the Disclosure
Package and/or the Final Memorandum, and/or any further amendment or supplement
thereto, when such documents become effective or are filed with the Commission,
as the case may be, will comply in all material respects with the requirements
of the Securities Act or the Exchange Act, as applicable, and will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading.

(d) None of the Company, the Guarantor or their respective Affiliates, or any
person acting on its or their behalf has, directly or indirectly, made offers or
sales of any security, or solicited offers to buy, any security under
circumstances that would require the registration of the Securities under the
Act.

(e) None of the Company, the Guarantor or their respective Affiliates, or any
person acting on its or their behalf has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of the Securities.

(f) The Securities satisfy the eligibility requirements of Rule 144A(d)(3) under
the Act.

(g) Subject to the accuracy of the Initial Purchasers’ representations and
warranties set forth in Section 4 hereof and compliance by the Initial
Purchasers with the agreements set forth in Section 4 hereof, no registration
under the Act of the Securities, and no qualification of an indenture under the
Trust Indenture Act, are required for the sale and delivery of the Securities by
the Company and the Guarantor to the Initial Purchasers or the offer and sale by
the Initial Purchasers of the Securities in the manner contemplated herein, in
the Disclosure Package and in the Final Memorandum, and any amendment or
supplement thereto.

(h) Neither the Company nor the Guarantor is, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the Disclosure Package and the Final Memorandum, and any
amendment or supplement thereto, will be required to register as an “investment
company” as defined in the Investment Company Act.

(i) Neither the Company nor the Guarantor has paid or agreed to pay to any
person any compensation for soliciting another to purchase the Securities
(except as contemplated in this Agreement).

(j) Neither the Company nor the Guarantor has taken or will take, directly or
indirectly, any action designed to, or that might reasonably be expected to,
cause or result, under the Exchange Act or otherwise, in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

(k) The Guarantor has been duly formed, is validly existing as a company in good
standing under the laws of Bermuda, has the corporate power and authority to own
or lease its property and to conduct its business as described in the Disclosure
Package and the Final Memorandum and is duly qualified to transact business and
is in good standing in each jurisdiction in which the conduct of its business or
its ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not,
singly or in the aggregate, have a material adverse effect on the condition
(financial or otherwise), prospects, earnings, business, operations or
properties of the Guarantor and its subsidiaries (including the Company), taken
as a whole, whether or not arising from transactions in the ordinary course of
business (a “Material Adverse Effect”).

(l) The Company has been duly formed and is validly existing and in good
standing under the laws of the State of Delaware, has the corporate power and
authority to own its property and to conduct its business as described in the
Disclosure Package and the Final Memorandum and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not, singly or in the aggregate, have a Material Adverse
Effect; all of the issued shares of capital stock of the Company have been duly
and validly authorized and issued, are fully paid and non-assessable and are
owned by the Guarantor directly or indirectly, free and clear of all liens,
encumbrances, equities or claims, other than certain restrictive covenants
contained in that certain Credit Agreement dated as of June 1, 2005, as amended
or modified from time to time, by and among the Company, the Guarantor, Max Re
Ltd., various financial institutions and Bank of America, N.A., as fronting
bank, letter of credit administrator and administrative agent.

(m) Each of the Guarantor’s subsidiaries has been duly formed and is validly
existing and in good standing under the laws of the jurisdiction of its
formation. Each of such subsidiaries of the Company has the corporate power and
authority to own its property and to conduct its business as described in the
Disclosure Package and the Final Memorandum and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not, singly or in the aggregate, have a Material Adverse
Effect; all of the issued shares of capital stock of each such subsidiary of the
Guarantor have been duly and validly authorized and issued, except as set forth
in the Disclosure Package and the Final Memorandum, are fully paid and
non-assessable and are owned by the Guarantor directly or indirectly, free and
clear of all liens, encumbrances, equities or claims; except that the shares of
Max Re Diversified Strategies Ltd. are pledged to secure certain obligations of
the Guarantor under a total return swap and certain reinsurance obligations, as
disclosed in the Disclosure Package and the Final Memorandum; and the shares
representing a 7.5% interest in Grand Central Re Limited are owned by the
Guarantor through Max Re Ltd., free and clear of all liens, encumbrances,
equities or claims. Except as described in the Disclosure Package and the Final
Memorandum, there are no limits, whether direct or indirect, under any provision
of applicable law, under the memorandum of association or bye-laws or other
organizational document of any subsidiary of the Guarantor (including the
Company) under any agreement or other instrument binding upon the Company or any
of its subsidiaries or any of their properties, or under any judgment, order or
decree of any governmental body, agency or court having jurisdiction over the
Guarantor or any of its subsidiaries, on the ability of any subsidiary of the
Guarantor (i) to pay any dividends to the Guarantor, (ii) to make any other
distribution on such subsidiary’s capital stock, (iii) to repay to the Guarantor
any loans or advances to such subsidiary from the Guarantor or (iv) to transfer
any of such subsidiary’s property or assets to the Guarantor or any other
subsidiary of the Guarantor.

(n) All of the outstanding common shares of the Guarantor have been duly
authorized and are validly issued, fully paid (except to the extent that shares
of Common Stock purchased by certain executives of the Guarantor that were
financed by Guarantor loans could be deemed not to be fully paid) and
non-assessable.

(o) The statements in the Disclosure Package and the Final Memorandum, and any
amendment or supplement thereto, under the headings “Description of the Notes
and the Guarantee,” and “Certain Material U.S. Federal Income Tax
Considerations,” insofar as such statements purport to summarize certain
provisions of the Securities, the Indenture, or the statutes and regulations
referred to therein, fairly summarize the matters therein described in all
material respects.

(p) This Agreement has been duly authorized, executed and delivered by the
Company and the Guarantor.

(q) The Indenture has been duly authorized by the Company and the Guarantor and,
assuming due authorization, execution and delivery of the Indenture by the
Trustee, when executed and delivered by the Company and the Guarantor, will
constitute a valid and binding agreement enforceable against the Company and the
Guarantor, as the case may be, in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally or by general equitable principles (regardless of whether enforcement
is considered in a proceeding in equity or at law).

(r) The Notes have been duly authorized by the Company and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchasers (assuming the due authorization,
execution and delivery of the Indenture by the Trustee), will have been duly
executed and delivered by the Company and will constitute the legal, valid and
binding obligations of the Company entitled to the benefits of the Indenture and
will be enforceable against the Company in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally or by general equitable principles (regardless of whether enforcement
is considered in a proceeding in equity or at law). The Notes will be in the
form contemplated by the Indenture.

(s) The Guarantees have been duly authorized by the Guarantor and, when the
Indenture has been duly executed and delivered by the Guarantor, the Company and
the Trustee (assuming the due authorization, execution and delivery of the
Indenture by the Trustee) and when the Notes have been duly executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchasers, will have been duly executed and
delivered by the Guarantor and will constitute the legal, valid and binding
obligations of the Guarantor enforceable against the Guarantor in accordance
with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally or by general equitable
principles (regardless of whether enforcement is considered in a proceeding in
equity or at law). The Guarantees will be in the form contemplated by the
Indenture.

(t) No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the transactions
contemplated herein or in the Indenture, except such as may be required under
the blue sky laws of any jurisdiction in which the Securities are offered and
sold.

(u) None of the execution and delivery of this Agreement, the Indenture, the
issuance and sale of the Securities, or the consummation of any other of the
transactions herein or therein contemplated, or the fulfillment of the terms
hereof or thereof will conflict with, result in a breach or violation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Guarantor or any of its subsidiaries (including the Company) pursuant to,
(i) the charter or by-laws or comparable constituting documents of the
Guarantor, the Company or any of their respective subsidiaries; (ii) the terms
of any indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which the Guarantor or any of its subsidiaries (including the Company) is a
party or bound or to which its or their property is subject; or (iii) any
statute, law, rule, regulation, judgment, order or decree of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Guarantor or any of its subsidiaries
(including the Company) or any of its or their properties except, in the case of
clauses (ii) and (iii) above, for any such breach, violation or imposition as
would not individually or in the aggregate, have (A) a Material Adverse Effect
or (B) a material adverse effect upon the consummation of the transactions
contemplated hereby.

(v) The consolidated historical financial statements and schedules of the
Guarantor and its consolidated subsidiaries (including the Company) included in
the Disclosure Package and the Final Memorandum present fairly in all material
respects the financial condition, results of operations and cash flows of the
Guarantor and its subsidiaries (including the Company) as of the dates and for
the periods indicated, comply as to form with the applicable accounting
requirements of the Securities Act and the Exchange Act and have been prepared
in conformity with generally accepted accounting principles applied on a
consistent basis throughout the periods involved (except as otherwise noted
therein). Such financial statements have been audited by KPMG. The selected
financial data set forth under the caption “Summary – Summary Financial Data”
and “Selected Financial Data” in the Disclosure Package and the Final Memorandum
fairly present, on the basis stated in the Disclosure Package and the Final
Memorandum the information included therein. All statutory financial statements
of Max Re Ltd., from which certain ratios and other statistical data contained
in the Disclosure Package and the Final Memorandum have been derived, have for
each relevant period been prepared in conformity with the accounting practices
required or permitted by applicable Insurance Laws (as defined below) of Bermuda
and present fairly the information purported to be shown. Such accounting
practices have been applied on a consistent basis throughout the periods
involved. Statutory financial statements of Max Re Ltd. are not required to be
prepared pursuant to the insurance laws of any jurisdiction other than Bermuda.

(w) KPMG, which has certified certain financial statements of the Guarantor and
its consolidated subsidiaries and delivered their report with respect to the
audited consolidated financial statements incorporated by reference in the
Disclosure Package and the Final Memorandum, is an independent registered public
accounting firm with respect to the Company within the meaning of the Securities
Act and the Exchange Act and the applicable published rules and regulations
thereunder.

(x) There are no legal or governmental proceedings pending or, to the
Guarantor’s knowledge, threatened to which the Guarantor, the Company or any of
their respective subsidiaries is a party or to which any of the properties of
the Guarantor, the Company or any of their respective subsidiaries is subject
that (i) could reasonably be expected to have a material adverse effect on the
performance of this Agreement or the consummation of any of the transactions
contemplated hereby or (ii) could reasonably be expected to have a Material
Adverse Effect, except as set forth in or contemplated in the Disclosure Package
and the Final Memorandum (exclusive of any amendment or supplement thereto).

(y) There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the prospects, earnings, business, operations or properties of
the Guarantor and its subsidiaries (including the Company) taken as a whole,
whether or not arising from transactions in the ordinary course of business,
from that set forth in the Disclosure Package and the Final Memorandum
(exclusive of any amendments or supplements thereto subsequent to the date of
this Agreement). Subsequent to the respective dates as of which information is
given in the Disclosure Package and the Final Memorandum and except as described
in the Disclosure Package and the Final Memorandum: (i) the Guarantor and its
subsidiaries (including the Company) have not incurred any material liability or
obligation, direct or contingent, nor entered into any material transaction not
in the ordinary course of business; (ii) the Guarantor has not purchased any of
its outstanding capital stock (other than in connection with its long-term
incentive plan and pursuant to its previously disclosed stock repurchase plan),
nor declared, paid or otherwise made any dividend or distribution of any kind on
its capital stock other than ordinary and customary dividends; and (iii) there
has not been any material change in the capital stock, short-term debt or
long-term debt of the Guarantor and its subsidiaries (including the Company)..

(z) The Guarantor and its subsidiaries (including the Company) (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, singly or in the aggregate,
have a Material Adverse Effect.

(aa) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a Material Adverse Effect.

(bb) The Guarantor and each of its subsidiaries (including the Company)
maintains (x) effective internal control over financial reporting as defined in
Rule 15d-15 under the Exchange Act and (y) a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(cc) Except as disclosed in the Disclosure Package and the Final Memorandum or
in any document incorporated by reference therein, since the end of the
Guarantor’s most recent audited fiscal year, there has been (i) no material
weakness in the Guarantor’s internal control over financial reporting (whether
or not remediated) and (ii) no change in the Guarantor’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Guarantor’s internal control over financial reporting.

(dd) The Guarantor and its subsidiaries (including the Company) do not own any
real property and have good and marketable title to all personal property owned
by them that is material to the business of the Guarantor and its subsidiaries
(including the Company) in each case free and clear of all liens, encumbrances
and defects except such as are described in the Disclosure Package and the Final
Memorandum or such as do not interfere with the use made and proposed to be made
of such property by the Guarantor and its subsidiaries (including the Company);
and any real property and buildings held under lease by the Guarantor and its
subsidiaries (including the Company) are held by them under valid, subsisting
and enforceable leases with such exceptions as are not material and do not
interfere with the use made and proposed to be made of such property and
buildings by the Guarantor and its subsidiaries (including the Company) in each
case except as described in the Disclosure Package and the Final Memorandum.

(ee) The Guarantor and its subsidiaries (including the Company) own or possess,
or can acquire on reasonable terms, all material patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks and trade names currently employed by
them in connection with the business now operated by them, and neither the
Guarantor nor any of its subsidiaries (including the Company) has received any
notice of infringement of or conflict with asserted rights of others with
respect to any of the foregoing which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would have a Material
Adverse Effect.

(ff) No material labor dispute with the employees of the Guarantor or any of its
subsidiaries (including the Company) exists, except as described in the
Disclosure Package and the Final Memorandum, or, to the knowledge of the
Guarantor, is imminent; and the Guarantor is not aware of any existing,
threatened or imminent labor disturbance by the employees of any of its
principal suppliers, manufacturers or contractors that could, singly or in the
aggregate, have a Material Adverse Effect.

(gg) The Guarantor and its subsidiaries (including the Company) are insured by
the insurers of recognized financial responsibility against such losses and
risks and in such amounts as are prudent and customary in the businesses in
which they are engaged; and neither the Guarantor nor any of its subsidiaries
(including the Company) has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not, singly or in the aggregate, have a
Material Adverse Effect, except as described in the Disclosure Package and the
Final Memorandum.

(hh) Max Re Ltd. is duly registered by the Bermuda Monetary Authority as a
long-term insurer and as a Class 4 insurer under the Bermuda Insurance Act 1978,
as amended, and any applicable rules and regulations thereunder. Neither the
Guarantor nor Max Re Ltd. is required to be licensed or admitted as an insurer
or an insurance holding company, as applicable, in, or otherwise to comply with
the insurance laws (including laws that relate to companies that control
insurance companies) and the rules, regulations and interpretations of the
insurance regulatory authorities thereunder (collectively, “Insurance Laws”) of,
any jurisdiction other than Bermuda in order to conduct their respective
businesses as described in the Disclosure Package and the Final Memorandum. Each
of Max Re Europe Limited and Max Insurance Europe Limited are duly registered,
licensed or admitted as an insurer under the Insurance Laws of Ireland and the
European Union (the “EU”). Max Insurance Europe Limited has established a branch
in Switzerland which is duly registered, licensed or admitted under the Swiss
Insurance Supervision Law and the ordinances, guidelines and directives
promulgated thereunder. Max Re Europe Limited is not required to be licensed or
admitted as an insurer in, or otherwise to comply with, the Insurance Laws of,
any jurisdiction other than Ireland and the EU in order to conduct its business
as described in the Disclosure Package and the Final Memorandum. Max Insurance
Europe Limited is not required to be licensed or admitted as an insurer in, or
otherwise to comply with, the Insurance Laws of, any jurisdiction other than
Ireland, the EU and Switzerland in order to conduct its business as described in
the Disclosure Package and the Final Memorandum. Max Specialty is duly
registered, licensed or admitted under applicable Insurance Laws in each
jurisdiction where it is required to be so registered, licensed or admitted in
order to conduct its business as described in the Disclosure Package and the
Final Memorandum. Except as described in the Disclosure Package and the Final
Memorandum, each of the Guarantor and its insurance subsidiaries has all other
necessary authorizations, approvals, orders, consents, certificates, permits,
registrations and qualifications of and from, and has made all declarations and
filings with, all insurance regulatory authorities necessary to conduct their
respective businesses as described in the Disclosure Package and the Final
Memorandum, and all of the foregoing are in full force and effect, except where
the failure to have such authorizations, approvals, orders, consents,
certificates, permits, registrations or qualifications, the failure to make such
declarations and filings, or the failure to be in full force and effect would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as otherwise described in the Disclosure Package and the
Final Memorandum, none of the Guarantor nor any of its insurance subsidiaries
has received any notification from any insurance regulatory authority to the
effect that any additional authorization, approval, order, consent, certificate,
permit, registration or qualification is needed to be obtained by either the
Guarantor or any of its insurance subsidiaries to conduct its business as
currently conducted, except where the failure to have such additional
authorization, approval, order, consent, certificate, permit, registration or
qualification would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as otherwise described in the
Disclosure Package and the Final Memorandum, no insurance regulatory authority
has issued to the Guarantor or any subsidiary (including the Company) any order
impairing, restricting or prohibiting (A) the payment of dividends by any of the
Guarantor’s subsidiaries (including the Company) (B) the making of a
distribution on any subsidiary’s, including the Company’s share capital, (C) the
repayment to the Guarantor of any loans or advances to any of its subsidiaries
(including the Company) from the Guarantor, (D) the repayment to the Company of
any loans or advances to any of its subsidiaries from the Company, or (E) the
transfer of any of the Guarantor’s subsidiary’s property or assets to the
Guarantor or any other subsidiary of the Guarantor, including the Company. Each
of the Guarantor and its insurance subsidiaries maintains its books and records
in accordance with all applicable Insurance Laws, except where the failure to so
maintain its books and records would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

(ii) Except as disclosed in the Disclosure Package and the Final Memorandum, all
retrocessional and reinsurance treaties, contracts and arrangements to which any
of the Guarantor’s subsidiaries is a party are in full force and effect and none
of the Guarantor or any of its subsidiaries is in violation of, or in default in
the performance, observance or fulfillment of, any obligation, agreement,
covenant or condition contained therein, except where the failure to be in full
force and effect and except where any such violation or default would not,
singly or in the aggregate, have a Material Adverse Effect. None of the
Guarantor or any of its subsidiaries has received any written notice that any of
the other parties to such treaties, contracts or agreements intends not to
perform, or will be unable to perform, in any material respect such treaty,
contract or agreement, except where such non-performance would not, singly or in
the aggregate, have a Material Adverse Effect.

(jj) Except to the extent that the failure of the following to be true would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, any tax returns required to be filed by the Guarantor or any of
its subsidiaries in any jurisdiction have been filed and any material taxes,
including any withholding taxes, excise taxes, penalties and interest,
assessments and fees and other charges due or claimed to be due from such
entities have been paid, other than any of those being contested in good faith
and for which adequate reserves have been provided or any of those currently
payable without penalty or interest; Max Re Ltd. has filed protective U.S.
federal income tax returns for each of the years ended December 31, 2000, 2001,
2002, 2003, 2004 and 2005.

(kk) The Guarantor and Max Re Ltd. have each received from the Bermuda Minister
of Finance an assurance under The Exempted Undertakings Tax Protection Act, 1966
of Bermuda to the effect set forth in the Disclosure Package and the Guarantor
has not received any notification to the effect (and is not otherwise aware)
that such assurance may be revoked or otherwise not honored by the Bermuda
government.

(ll) The Guarantor and its subsidiaries (other than the Company and its
subsidiaries) have not taken, directly or indirectly, any action designed to or
that would be reasonably expected to cause or result in the Guarantor and/or any
of its subsidiaries (other than the Company and its subsidiaries) being treated
as (i) engaged in a trade or business within the United States for purposes of
the Internal Revenue Code of 1986, as amended (the “Code”) or, where required by
an applicable income tax treaty to which the United States is a party, having a
permanent establishment situated in the United States, or (ii) a passive foreign
investment company within the meaning of section 1297 of the Code.

(mm) None of the Initial Purchasers or any subsequent purchasers of the
Securities is subject to any stamp duty, transfer, excise or similar tax imposed
in Bermuda in connection with the issuance, offering or sale of the Securities
to the Initial Purchasers or to any subsequent purchasers;

(nn) There are no currency exchange control laws or withholding taxes, in each
case of Bermuda, that would be applicable to (1) the payment of interest or
principal on the Securities by the Company or the Guarantor (other than as may
apply to residents of Bermuda for Bermuda exchange control purposes) or (2) the
payment of dividends, interest or principal by the any of the Guarantor’s
subsidiaries, including the Company to such subsidiary’s parent company. The BMA
has designated the Guarantor and Max Re Ltd. as non-resident for exchange
control purposes. Each of the Guarantor and Max Re Ltd. are “exempted companies”
under Bermuda law and have not (A) acquired and do not hold any land for its
business in Bermuda, other than that held by way of lease or tenancy for terms
of not more than 50 years, without the express authorization of the Bermuda
Minister of Finance, (B) acquired and do not hold land by way of lease or
tenancy which is acquired for its business and held for terms of not more than
21 years in order to provide accommodation or recreational facilities for its
officers and employees, without the express authorization of the Minister of
Finance of Bermuda, (C) taken mortgages on land in Bermuda to secure an amount
in excess of $50,000, without the consent of the Bermuda Minister of Finance,
(D) acquired any bonds or debentures secured by any land in Bermuda, except
bonds or debentures issued by the government of Bermuda or a public authority of
Bermuda, or (E) conducted their business in a manner that is prohibited for
“exempted companies” under Bermuda law. Neither the Guarantor nor Max Re Ltd.
has received notification from the Bermuda Monetary Authority or any other
Bermuda governmental authority of proceedings relating to the modification or
revocation of its designation as non-resident for exchange control purposes or
its status as an “exempted company” under Bermuda law;

(oo) Neither the Guarantor nor any of its subsidiaries nor any of its or their
properties or assets has any immunity from the jurisdiction of any court or from
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution or otherwise) under the laws of
Bermuda.

(pp) The Guarantor has validly and irrevocably submitted to the non-exclusive
jurisdiction of any New York Court (as defined below) with respect to suits,
actions or proceedings arising out of or in connection with violations of United
States federal securities laws relating to offers and sales of the Securities,
has validly and irrevocably waived, to the fullest extent permitted by law, any
objections that it may now or hereafter have to the laying of venue of any such
suit, action or proceeding brought in any New York Court based on or arising
under this Agreement or any claims that any such suit, action or proceeding
brought in any New York Court has been brought in an inconvenient forum, and has
duly and irrevocably appointed CT Corporation System as its agent to receive
service of process with respect to actions arising out of or in connection with
any such suit, action or proceeding; and service of process effected in the
manner set forth in Section 16 of this Agreement will be effective under the
laws of Bermuda to confer personal jurisdiction over the Guarantor.

(qq) Except with respect to the restatements as described in the Disclosure
Package and the Final Memorandum, there is and has been no failure on the part
of the Guarantor or any of the Guarantor’s directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications.

(rr) The Guarantor has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act) that
(i) are designed to ensure that material information relating to the Guarantor,
including its consolidated subsidiaries (including the Company), is made known
to the Guarantor’s chief executive officer and its chief financial officer by
others within those entities, (ii) have been evaluated for effectiveness as of a
date within 90 days prior to the filing of the Guarantor’s most recent Annual
Report filed with the Commission, as applicable and (iii) are effective to
perform the functions for which they were established.

(ss) The operations of the Guarantor and its subsidiaries (including the
Company) are and have been conducted at all times in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened, except, in each case, for any
failures, actions, suits or proceedings that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(tt) None of the Company, any of its subsidiaries or, to the knowledge of the
Company, any director, officer, agent, employee or Affiliate of the Company or
any of its subsidiaries is currently subject to any sanctions administered by
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and the Company will not directly or indirectly use the proceeds of
the offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

(uu) Neither the Company, nor any of its subsidiaries, nor, to the knowledge of
the Company, any director, officer, agent, employee or Affiliate of the Company
or any of its subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and the Company, its
subsidiaries and, to the knowledge of the Company, its Affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.

Any certificate signed by any officer of the Company or the Guarantor and
delivered to the Representative or counsel for the Initial Purchasers in
connection with the offering of the Securities shall be deemed a representation
and warranty by the Company and the Guarantor, as to matters covered thereby, to
each Initial Purchaser.

2. Purchase and Sale. Subject to the terms and conditions and in reliance upon
the representations and warranties herein set forth, the Company agrees to sell
to each Initial Purchaser, and each Initial Purchaser agrees, severally and not
jointly, to purchase from the Company, at a purchase price of 99.111% of the
principal amount thereof, plus accrued interest, if any, from April 16, 2007 to
the Closing Date, the principal amount of Securities set forth opposite such
Initial Purchaser’s name in Schedule I hereto.

3. Delivery and Payment. Delivery of and payment for the Securities shall be
made at 10:00 A.M., New York City time, on April 16, 2007, or at such time on
such later date not more than three Business Days after the foregoing date as
the Representative shall designate, which date and time may be postponed by
agreement between the Representative and the Company or as provided in Section 9
hereof (such date and time of delivery and payment for the Securities being
herein called the “Closing Date”). Delivery of the Securities shall be made to
the Representative for the respective accounts of the several Initial Purchasers
against payment by the several Initial Purchasers through the Representative of
the purchase price thereof to or upon the order of the Company by wire transfer
payable in same-day funds to the account specified by the Company. Delivery of
the Securities shall be made through the facilities of The Depository Trust
Company unless the Representative shall otherwise instruct.

4. Offering by Initial Purchasers. (a) Each Initial Purchaser acknowledges that
the Securities have not been and will not be registered under the Act and may
not be offered or sold except pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the Act.

(b) Each Initial Purchaser, severally and not jointly, represents and warrants
to and agrees with the Company and the Guarantor that:

(i) it has not offered or sold, and will not offer or sell, any Securities
except to those it reasonably believes to be “qualified institutional buyers”
(as defined in Rule 144A under the Act);

(ii) neither it nor any person acting on its behalf has made or will make offers
or sales of the Securities in the United States by means of any form of general
solicitation or general advertising (within the meaning of Regulation D) in the
United States;

(iii) in connection with each sale pursuant to Section 4(b)(i) it has taken or
will take reasonable steps to ensure that the purchaser of such Securities is
aware that such sale may be made in reliance on Rule 144A;

(iv) it is an “accredited investor” (as defined in Rule 501(a) of Regulation D);
and

(v) it has not given and, without notice to the Company and the Guarantor, will
not give to any prospective purchaser of the Securities any written information
concerning the offering of the Securities, with the exception of (A) written
information containing only materials contained in the Disclosure Package, the
Final Memorandum or any other offering materials prepared by or with the consent
of the Company and the Guarantor and (B) notices provided through the Bloomberg
system regarding the launching and pricing of the transaction.

5. Agreements. Each of the Company and the Guarantor agrees with each Initial
Purchaser that:

(a) The Company and the Guarantor will furnish to each Initial Purchaser and to
counsel for the Initial Purchasers, without charge, during the period referred
to in Section 5(c) below, as many copies of the materials contained in the
Disclosure Package and the Final Memorandum and any amendments and supplements
thereto as they may reasonably request.

(b) The Company and the Guarantor will prepare a final term sheet, containing
solely a description of final terms of the Securities and the offering thereof,
in the form approved by you and attached as Schedule II hereto.

(c) Neither the Company nor the Guarantor will amend or supplement the
Disclosure Package or the Final Memorandum other than by filing documents under
the Exchange Act that are incorporated by reference therein, without giving the
Representative prior notice thereof and a reasonable opportunity to comment
therein; provided, however, that prior to the completion of the distribution of
the Securities by the Initial Purchasers (as determined by the Representative),
the neither the Company nor the Guarantor will file any document under the
Exchange Act that is incorporated by reference in the Disclosure Package or the
Final Memorandum unless, prior to such proposed filing, the Company or the
Guarantor has furnished the Representative with a copy of such document for
their review and the Representative have not reasonably objected to the filing
of such document. The Company or the Guarantor will promptly advise the
Representative when any document filed under the Exchange Act that is
incorporated by reference in the Disclosure Package or the Final Memorandum
shall have been filed with the Commission.

(d) If at any time prior to the completion of the sale of the Securities by the
Initial Purchasers (as determined by the Representative), any event occurs as a
result of which the Disclosure Package or the Final Memorandum, as then amended
or supplemented, would include any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or if it
should be necessary to amend or supplement the Disclosure Package or the Final
Memorandum to comply with applicable law, the Company and the Guarantor will
promptly (i) notify the Representative of any such event; (ii) subject to the
requirements of Section 5(c), prepare an amendment or supplement that will
correct such statement or omission or effect such compliance; and (iii) supply
any supplemented or amended Disclosure Package or Final Memorandum to the
several Initial Purchasers and counsel for the Initial Purchasers without charge
in such quantities as they may reasonably request.

(e) Neither the Company nor the Guarantor has given and without the prior
written consent of the Representative will give to any prospective purchaser of
the Securities any written information concerning the offering of the Securities
other than materials contained in the Disclosure Package, the Final Memorandum
or any other offering materials prepared by or with the prior written consent of
the Representative.

(f) The Company and the Guarantor will arrange, if necessary, for the
qualification of the Securities for sale by the Initial Purchasers under the
laws of such jurisdictions as the Representative may reasonably designate and
will maintain such qualifications in effect so long as reasonably required for
the sale of the Securities; provided that in no event shall the Company or the
Guarantor be obligated to qualify to do business in any jurisdiction where it is
not now so qualified or to take any action that would subject it to service of
process in suits, other than those arising out of the offering or sale of the
Securities, in any jurisdiction where it is not now so subject. The Company and
the Guarantor will promptly advise the Representative of the receipt by the
Company or the Guarantor of any notification with respect to the suspension of
the qualification of the Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose.

(g) Each of the Company and the Guarantor will not, and will take reasonable
efforts to not permit any of its Affiliates to, resell any Securities that have
been acquired by any of them.

(h) Each of the Company and the Guarantor will not, and will take reasonable
efforts to not permit any of its Affiliates or any person acting on its or their
behalf (other than the Initial Purchasers), to directly or indirectly, make
offers or sales of any security, or solicit offers to buy any security, under
circumstances that would require the registration of the Securities under the
Act.

(i) Each of the Company and the Guarantor will not, and will take reasonable
efforts to not permit any of its Affiliates or any person acting on its or their
behalf (other than the Initial Purchasers) to engage in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of the Securities in the United States.

(j) So long as any of the Securities are “restricted securities” within the
meaning of Rule 144(a)(3) under the Act, each of the Company and the Guarantor
will, during any period in which it is not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act, provide to each holder of such
restricted securities and to each prospective purchaser (as designated by such
holder) of such restricted securities, upon the request of such holder or
prospective purchaser, any information required to be provided by
Rule 144A(d)(4) under the Act. This covenant is intended to be for the benefit
of the holders, and the prospective purchasers designated by such holders, from
time to time of such restricted securities.

(k) Each of the Company and the Guarantor will cooperate with the Representative
and use its reasonable best efforts to permit the Securities to be eligible for
clearance and settlement through The Depository Trust Company.

(l) The Company and the Guarantor will not, from the date hereof through the
Closing Date, without the prior written consent of the Representative, offer,
sell or contract to sell, or otherwise dispose of (or enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the Company, the Guarantor or any Affiliate
of the Company or Guarantor or any person in privity with the Company or
Guarantor or any Affiliate of the Company or Guarantor), directly or indirectly,
or announce the offering of, any debt securities issued or guaranteed by the
Company or Guarantor (other than the Securities).

(m) The Company and the Guarantor will not take, directly or indirectly, any
action designed to, or that has constituted or that might reasonably be expected
to, cause or result, under the Exchange Act or otherwise, in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

(n) Each of the Company and the Guarantor will, for a period of twelve months
following the date hereof, furnish to the Representative (i) all reports or
other communications (financial or other) generally made available to its
shareholders, and deliver such reports and communications to the Representative
as soon as they are available, unless such documents are furnished to or filed
with the Commission or any securities exchange on which any class of securities
of the Company or the Guarantor is listed and generally made available to the
public.

(o) The Company and the Guarantor agree to pay the costs and expenses relating
to the following matters: (i) the preparation of the Indenture and the issuance
of the Securities and the fees of the Trustee; (ii) the preparation, printing or
reproduction of the materials contained in the Disclosure Package and the Final
Memorandum and each amendment or supplement to either of them; (iii) the
printing (or reproduction) and delivery (including postage, air freight charges
and charges for counting and packaging) of such copies of the materials
contained in the Disclosure Package and the Final Memorandum, and all amendments
or supplements to either of them, as may, in each case, be reasonably requested
for use in connection with the offering and sale of the Securities; (iv) the
issuance and delivery of the Securities; (v) any stamp or transfer taxes in
connection with the original issuance and sale of the Securities; (vi) the
printing (or reproduction) and delivery of this Agreement, any blue sky
memorandum and all other agreements or documents printed (or reproduced) and
delivered in connection with the offering of the Securities; (vii) any
registration or qualification of the Securities for offer and sale under the
securities or blue sky laws of the several states (including filing fees and the
reasonable fees and expenses of counsel for the Initial Purchasers relating to
such registration and qualification) (such fees and expenses not to exceed
$5,000); (viii) the transportation and other expenses incurred by or on behalf
of Company or Guarantor representatives in connection with presentations to
prospective purchasers of the Securities; (ix) the fees and expenses of the
Company’s or Guarantor’s accountants and the fees and expenses of counsel
(including local and special counsel) for the Company and Guarantor; and (x) all
other costs and expenses incident to the performance by the Company and
Guarantor of their obligations hereunder, except as provided in this Section
5(o) and Section 7 and Section 8, the Initial Purchasers shall pay their own
expenses, including the fees and disbursements of their counsel.

6. Conditions to the Obligations of the Initial Purchasers. The obligations of
the Initial Purchasers to purchase the Securities shall be subject to the
accuracy of the representations and warranties of the Company and the Guarantor
contained herein at the Execution Time and the Closing Date, to the accuracy of
the statements of the Company and the Guarantor made in any certificates
pursuant to the provisions hereof, to the performance by the Company and the
Guarantor of their obligations hereunder and to the following additional
conditions:

(a) The Company and the Guarantor shall have requested and caused

(i) Akin Gump Strauss, Hauer & Feld LLP, United States counsel for the Company
and the Guarantor, to furnish to the Representative its opinion, dated the
Closing Date and addressed to the Representative, substantially in the form
attached hereto as Exhibit A.

(ii) Conyers Dill & Pearman, Bermuda counsel for the Company and the Guarantor,
to furnish to the Representative its opinion, dated the Closing Date and
addressed to the Representative, substantially in the form attached hereto as
Exhibit B.

(iii) A&L Goodbody, Irish counsel for the Company and the Guarantor, to furnish
to the Representative its opinion, dated the Closing Date and addressed to the
Representative, substantially in the form attached hereto as Exhibit C.

(iv) the General Counsel of the Guarantor, to furnish to the Representative its
opinion, dated the Closing Date and addressed to the Representative,
substantially in the form attached hereto as Exhibit D.

(b) The Representative shall have received from Mayer, Brown Rowe & Maw LLP,
counsel for the Initial Purchasers, such opinion or opinions, dated the Closing
Date and addressed to the Representative, with respect to the issuance and sale
of the Securities, the Indenture, the Disclosure Package, the Final Memorandum
(as amended or supplemented at the Closing Date) and other related matters as
the Representative may reasonably require, and the Company and the Guarantor
shall have furnished to such counsel such documents as they request for the
purpose of enabling them to pass upon such matters.

(c) Each of the Company and the Guarantor shall have furnished to the
Representative a certificate of the Company and the Guarantor, signed by the
Chairman of the Board or the President and the principal financial or accounting
officer thereof, dated the Closing Date, to the effect that the signers of such
certificate have carefully examined the Disclosure Package and the Final
Memorandum and any supplements or amendments thereto, and this Agreement and
that:

(i) the representations and warranties of the Company and the Guarantor in this
Agreement are true and correct on and as of the Closing Date with the same
effect as if made on the Closing Date, and each of the Company and the Guarantor
has complied with all the agreements and satisfied all the conditions on its
part to be performed or satisfied hereunder at or prior to the Closing Date; and

(ii) since the date of the most recent financial statements included or
incorporated by reference in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto), there has been no material
adverse change in the financial condition, earnings, business or properties of
the Company, the Guarantor and their respective subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business,
except as set forth in or contemplated in the Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto).

(d) At the Execution Time and at the Closing Date, KPMG shall have furnished to
the Representative letters, dated respectively as of the Execution Time and as
of the Closing Date, in form and substance reasonably satisfactory to the
Representative and containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained in the
Disclosure Package and the Final Memorandum.

All references in this Section 6(d) to the Disclosure Package and the Final
Memorandum include any amendment or supplement thereto at the date of the
applicable letter.

(e) Subsequent to the Execution Time or, if earlier, the dates as of which
information is given in the Disclosure Package (exclusive of any amendment or
supplement thereto) and the Final Memorandum (exclusive of any amendment or
supplement thereto), there shall not have been (i) any change or decrease
specified in the letter or letters referred to in paragraph (d) of this Section
6; or (ii) any change, or any development involving a prospective change, in the
condition, financial or otherwise, or in the earnings, business, operations or
properties of the Guarantor and its subsidiaries (including the Company), taken
as a whole, whether or not arising from transactions in the ordinary course of
business, from that set forth in the Disclosure Package and Final Memorandum
(exclusive of any amendments or supplements thereto subsequent to the date of
this Agreement), the effect of which, in any case referred to in clause (i) or
(ii) above, is, in the judgment of the Representative, so material and adverse
as to make it impractical or inadvisable to proceed with the offering or
delivery of the Securities as contemplated in the Disclosure Package and the
Final Memorandum (exclusive of any amendment or supplement thereto).

(f) The Securities shall be eligible for clearance and settlement through The
Depository Trust Company.

(g) Subsequent to the Execution Time, there shall not have been any decrease in
the rating of any of the Company’s or the Guarantor’s debt securities by any
“nationally recognized statistical rating organization” (as defined for purposes
of Rule 436(g) under the Securities Act) or any notice given of any intended or
potential decrease in any such rating or of a possible change in any such rating
that does not indicate the direction of the possible change.

(h) On or prior to the Closing Date, the Company and the Guarantor shall have
furnished to the Representative such further information, certificates and
documents as the Representative may reasonably request.

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representative and counsel
for the Initial Purchasers, this Agreement and all obligations of the Initial
Purchasers hereunder may be cancelled at, or at any time prior to, the Closing
Date by the Representative. Notice of such cancellation shall be given to the
Company and the Guarantor in writing or by telephone or facsimile confirmed in
writing.

The documents required to be delivered by this Section 6 will be delivered at
the office of counsel for the Initial Purchasers, at Mayer, Brown, Rowe & Maw
LLP, 71 South Wacker Drive, Chicago, Illinois 60606, on the Closing Date.

7. Reimbursement of Expenses. If the sale of the Securities provided for herein
is not consummated because any condition to the obligations of the Initial
Purchasers set forth in Section 6 hereof is not satisfied, because of any
termination pursuant to Section 10 hereof or because of any refusal, inability
or failure on the part of the Company to perform any agreement herein or comply
with any provision hereof other than by reason of a default by any of the
Initial Purchasers, the Company will reimburse the Initial Purchasers severally
through the Representative on demand for all reasonable out-of-pocket expenses
(including reasonable fees and disbursements of counsel) that shall have been
incurred by them in connection with the proposed purchase and sale of the
Securities.

8. Indemnification and Contribution. (a) The Company and the Guarantor, jointly
and severally, agree to indemnify and hold harmless each Initial Purchaser, the
directors, officers, employees, Affiliates and agents of each Initial Purchaser
and each person who controls any Initial Purchaser within the meaning of either
the Act or the Exchange Act against any and all losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the Act, the Exchange Act or other U.S. federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Preliminary Memorandum, the Final Memorandum, any Issuer Written Information
or any other written information used by or on behalf of the Company or the
Guarantor in connection with the offer or sale of the Securities, or in any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and agrees to
reimburse each such indemnified party, as incurred, for any legal or other
expenses reasonably incurred by it in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company and the Guarantor will not be liable in any such case to the extent that
any such loss, claim, damage or liability arises out of or is based upon any
such untrue statement or alleged untrue statement or omission or alleged
omission made in the Preliminary Memorandum or the Final Memorandum, or in any
amendment thereof or supplement thereto, in reliance upon and in conformity with
written information furnished to the Company or the Guarantor by or on behalf of
any Initial Purchaser through the Representative specifically for inclusion
therein. This indemnity agreement will be in addition to any liability that the
Company and the Guarantor may otherwise have.

(b) Each Initial Purchaser, severally and not jointly, agrees to indemnify and
hold harmless the Company and the Guarantor, each of its directors, each of its
officers, and each person who controls the Company or the Guarantor within the
meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity to each Initial Purchaser, but only with reference to
written information relating to such Initial Purchaser furnished to the Company
or the Guarantor by or on behalf of such Initial Purchaser through the
Representative specifically for inclusion in the Preliminary Memorandum or the
Final Memorandum (or in any amendment or supplement thereto). This indemnity
agreement will be in addition to any liability that any Initial Purchaser may
otherwise have. The Company and the Guarantor hereby acknowledge that (i) the
statements set forth in the last paragraph on the cover page regarding delivery
of the securities, (ii) the first sentence of paragraph three under the heading
“Plan of Distribution”, (iii) the third sentence of the seventh paragraph under
the heading “Plan of Distribution,” (iv) the eighth paragraph under the heading
“Plan of Distribution,” (v) the tenth paragraph under the heading “Plan of
Distribution” and the first sentence of the eleventh paragraph under the heading
“Plan of Distribution,” in each case in the Preliminary Memorandum and the Final
Memorandum, constitute the only information furnished in writing by or on behalf
of the Initial Purchasers for inclusion in the Preliminary Memorandum, the Final
Memorandum or in any amendment or supplement thereto.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel
(including local counsel) of the indemnifying party’s choice at the indemnifying
party’s expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent (x) includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding and (y) does not
include any admission of fault, culpability or a failure to act by or on behalf
of any indemnified party. The indemnifying party shall not be liable for any
settlement of any such action effected without its written consent, but if
settled with the consent of the indemnifying party or if there by a final
judgment for the plaintiff in any such action, the indemnifying party agrees to
indemnify and hold harmless any indemnified party from and against any loss or
liability by reason of such settlement or judgment.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company, the Guarantor and the Initial Purchasers
severally agree to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending any loss, claim, damage, liability or action)
(collectively “Losses”) to which the Company, the Guarantor and one or more of
the Initial Purchasers may be subject in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Guarantor on the
one hand and by the Initial Purchasers on the other from the offering of the
Securities; provided, however, that in no case shall any Initial Purchaser be
responsible for any amount in excess of the purchase discount or commission
applicable to the Securities purchased by such Initial Purchaser hereunder. If
the allocation provided by the immediately preceding sentence is unavailable for
any reason, the Company, the Guarantor and the Initial Purchasers severally
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company and the Guarantor
on the one hand and the Initial Purchasers on the other in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations. Benefits received by the Company and the
Guarantor shall be deemed to be equal to the total net proceeds from the
offering (before deducting expenses) received by it, and benefits received by
the Initial Purchasers shall be deemed to be equal to the total purchase
discounts and commissions. Relative fault shall be determined by reference to,
among other things, whether any untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information provided by the Company and the Guarantor on the one hand or the
Initial Purchasers on the other, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The Company, the Guarantor and the Initial
Purchasers agree that it would not be just and equitable if contribution were
determined by pro rata allocation or any other method of allocation that does
not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this paragraph (d), no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 8, each person who
controls an Initial Purchaser within the meaning of either the Act or the
Exchange Act and each director, officer, employee, Affiliate and agent of an
Initial Purchaser shall have the same rights to contribution as such Initial
Purchaser, and each person who controls the Company or the Guarantor within the
meaning of either the Act or the Exchange Act and each officer and director of
the Company or the Guarantor shall have the same rights to contribution as the
Company and the Guarantor, subject in each case to the applicable terms and
conditions of this paragraph (d).

9. Default by an Initial Purchaser. If any one or more Initial Purchasers shall
fail to purchase and pay for any of the Securities agreed to be purchased by
such Initial Purchaser hereunder and such failure to purchase shall constitute a
default in the performance of its or their obligations under this Agreement, the
remaining Initial Purchasers shall be obligated severally to take up and pay for
(in the respective proportions which the principal amount of Securities set
forth opposite their names in Schedule I hereto bears to the aggregate principal
amount of Securities set forth opposite the names of all the remaining Initial
Purchasers) all, but not less than all, the Securities which the defaulting
Initial Purchaser or Initial Purchasers agreed but failed to purchase; provided,
however, that in the event that the aggregate principal amount of Securities
which the defaulting Initial Purchaser or Initial Purchasers agreed but failed
to purchase shall exceed 10% of the aggregate principal amount of Securities set
forth in Schedule I hereto, the remaining Initial Purchasers shall have the
right to purchase all, but shall not be under any obligation to purchase any, of
the Securities, and if such nondefaulting Initial Purchasers do not purchase all
the Securities, this Agreement will terminate without liability to any
nondefaulting Initial Purchaser, the Company or the Guarantor. In the event of a
default by any Initial Purchaser as set forth in this Section 9, the Closing
Date shall be postponed for such period, not exceeding five Business Days, as
the Representative shall determine in order that the required changes in the
Final Memorandum or in any other documents or arrangements may be effected.
Nothing contained in this Agreement shall relieve any defaulting Initial
Purchaser of its liability, if any, to the Company, the Guarantor or any
nondefaulting Initial Purchaser for damages occasioned by its default hereunder.

10. Termination. This Agreement shall be subject to termination by the
Representative, by notice given to the Company and the Guarantor prior to
delivery of and payment for the Securities, if at any time prior to such time
(i) trading of the Guarantor’s common stock shall have been suspended by the
Nasdaq Global Select Market or the Bermuda Stock Exchange, (ii) trading in
securities generally on the New York Stock Exchange, Nasdaq Global Select Market
or the Bermuda Stock Exchange shall have been suspended or limited or minimum
prices shall have been established on such exchange; (iii) a banking moratorium
shall have been declared either by U.S. federal or New York State authorities or
a material disruption in securities settlement, payment or clearance services in
the United States shall have occurred; or (iv) there shall have occurred any
outbreak or escalation of hostilities, declaration by the United States of a
national emergency or war or other calamity or crisis the effect of which on
financial markets is such as to make it, in the judgment of the Representative,
impractical or inadvisable to proceed with the offering or delivery of the
Securities as contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto).

11. Representations and Indemnities to Survive. The representations, warranties,
indemnities and other statements of the Company, the Guarantor or their
respective officers and of the Initial Purchasers set forth in or made pursuant
to this Agreement will remain in full force and effect, regardless of any
investigation made by or on behalf of the Initial Purchasers, the Company or the
Guarantor or any of the indemnified persons referred to in Section 8 hereof, and
will survive delivery of and payment for the Securities. The provisions of
Sections 7 and 8 hereof shall survive the termination or cancellation of this
Agreement.

12. Notices. All communications hereunder will be in writing and effective only
on receipt, and:

(a) if sent to the Representative, will be mailed, delivered or telefaxed to the
Citigroup General Counsel (fax no.: (212) 816-7912) and confirmed to Citigroup
at 388 Greenwich Street, New York, New York 10013, Attention: General Counsel;

(b) or, if sent to the Company or the Guarantor, will be mailed, delivered or
telefaxed to Max USA Holdings Ltd., 9020 Stony Point Parkway, Suite 325,
Richmond, Virginia and Max Re Capital Ltd., Max Re House, 2 Front Street,
Hamilton, HM 11, Bermuda, respectively.

13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the indemnified persons
referred to in Section 8 hereof and their respective successors, and, except as
expressly set forth in Section 5(j) hereof, no other person will have any right
or obligation hereunder.

14. No Fiduciary Duty. The Company and the Guarantor hereby acknowledge that
(a) the purchase and sale of the Securities pursuant to this Agreement is an
arm’s-length commercial transaction between the Company and the Guarantor, on
the one hand, and the Initial Purchasers and any Affiliate through which it may
be acting, on the other, (b) the Initial Purchasers are acting as principal and
not as an agent or fiduciary of the Company or the Guarantor and (c) the
Company’s and Guarantor’s engagement of the Initial Purchasers in connection
with the offering and the process leading up to the offering is as independent
contractors and not in any other capacity. Furthermore, each of the Company and
the Guarantor agree that it is solely responsible for making its own judgments
in connection with the offering (irrespective of whether any of the Initial
Purchasers has advised or is currently advising the Company or Guarantor on
related or other matters). The Company and the Guarantor agree that they will
not claim that the Initial Purchasers have rendered advisory services of any
nature or respect, or owe an agency, fiduciary or similar duty to the Company or
the Guarantor, in connection with such transaction or the process leading
thereto.

15. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company, the Guarantor and
the Initial Purchasers, or any of them, with respect to the subject matter
hereof.

16. Applicable Law; Consent to Jurisdiction; Waiver of Immunity.

(a) This Agreement will be governed by and construed in accordance with the laws
of the State of New York applicable to contracts made and to be performed within
the State of New York.

(b) Any legal suit, action or proceeding arising out of or based upon this
Agreement or the transactions contemplated hereby (“Related Proceedings”) may be
instituted in the federal courts of the United States of America located in the
City and County of New York, Borough of Manhattan, or the courts of the State of
New York in each case located in the City and County of New York, Borough of
Manhattan (collectively, the “Specified Courts”), and each party irrevocably
submits to the exclusive jurisdiction (except for proceedings instituted in
regard to the enforcement of a judgment of any such court (a “Related
Judgment”), as to which such jurisdiction is non-exclusive) of such courts in
any such suit, action or proceeding. Service of any process, summons, notice or
document by mail to such party’s address set forth above shall be effective
service of process for any suit, action or other proceeding brought in any such
court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any suit, action or other proceeding in the Specified Courts
and irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such suit, action or other proceeding brought in any such
court has been brought in an inconvenient forum. The Guarantor has irrevocably
appointed CT Corporation System, 111 Eighth Avenue, 13th Floor, New York, NY
10011 as its agent to receive service of process or other legal summons for
purposes of any such suit, action or proceeding that may be instituted in any
state or federal court in the City and County of New York.

(c) With respect to any Related Proceeding, each party irrevocably waives, to
the fullest extent permitted by applicable law, all immunity (whether on the
basis of sovereignty or otherwise) from jurisdiction, service of process,
attachment (both before and after judgment) and execution to which it might
otherwise be entitled in the Specified Courts, and with respect to any Related
Judgment, each party waives any such immunity in the Specified Courts or any
other court of competent jurisdiction, and will not raise or claim or cause to
be pleaded any such immunity at or in respect of any such Related Proceeding or
Related Judgment, including, without limitation, any immunity pursuant to the
United States Foreign Sovereign Immunities Act of 1976, as amended.

17. Waiver of Jury Trial. The Company and the Guarantor hereby irrevocably
waive, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

18. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

19. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

20. Definitions. The terms that follow, when used in this Agreement, shall have
the meanings indicated.

“Affiliate” shall have the meaning specified in Rule 501(b) of Regulation D;
provided, however that “Affiliate” shall not mean Moore Holdings, LLC, or any
person (other than the Guarantor and its subsidiaries) that directly, or
indirectly through one or more intermediaries, is controlled by Moore Holdings
LLC.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in The City of New York.

“Citigroup” shall mean Citigroup Global Markets Inc.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Commission” shall mean the Securities and Exchange Commission.

“Disclosure Package” shall mean (i) the Preliminary Memorandum, as amended or
supplemented at the Execution Time, (ii) the final term sheet prepared pursuant
to Section 5(b) hereto and in the form attached as Schedule II hereto and
(iii) any Issuer Written Information.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

“Issuer Written Information” shall mean any writings in addition to the
Preliminary Memorandum that the parties expressly agree in writing to treat as
part of the Disclosure Package.

“NASD” shall mean the National Association of Securities Dealers, Inc.

“Regulation D” shall mean Regulation D under the Act.

“Regulation S-X” shall mean Regulation S-X under the Act.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

[Signature Page to Follow]

1

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Company, the Guarantor and the several Initial Purchasers.

         
Very truly yours, MAX USA HOLDINGS LTD. By:
    —  

         
Name:
       
Title:
       
MAX RE CAPITAL LTD. By:
    —  

Name:

Title:

The foregoing Agreement is hereby

confirmed and accepted as of the

date first above written.

CITIGROUP GLOBAL MARKETS INC.

By:      
Name:

Title:

For itself and the other several

Initial Purchasers named in

Schedule I to the foregoing Agreement.

2

SCHEDULE I

         
 
  Principal Amount of Securities to be

Initial Purchasers
  Purchased

 
       
Citigroup Global Markets Inc.
  $ 58,000,000  
Banc of America Securities LLC
  $ 18,500,000  
Wachovia Securities
  $ 18,500,000  
Dowling & Partners Securities
  $ 5,000,000  
Total
  $ 100,000,000  
 
       

3

SCHEDULE II

         
Issuer:
  Max USA Holdings Ltd.

Guarantor:
  Max Re Capital Ltd.

Ratings:
  Moody’s – Baa2 (Stable Outlook)

 
  S&P– BBB- (Stable Outlook)
 
  A.M. Best – bbb- (Stable Outlook)

 
  Fitch Ratings – BBB+ ( Stable Outlook)

Offering Format:
  144A / Reg S
Security:
  7.20% Senior Notes due 2017
Principal Amount:
  $ 100,000,000  
Pricing Benchmark:
  UST 4.625% due 2017

Benchmark Yield:
    4.734 %
Re-offer Spread:
  +250 bps
Re-offer Yield:
    7.234 %
Coupon:
    7.20 %
Price to Public:
    99.761 %
Coupon Dates:
  April 16th and October 16th of each year

First Coupon Date:
  October 16, 2007

Trade Date:
  April 11, 2007

Settlement Date (flat):
  April 16, 2006 (T+3)

Maturity Date:
  April 14, 2017

Make Whole Call:
  UST+37.5 bp

CUSIP:
  57775PAA5 (144A)
 
  U57745AA6 (Reg S)
 
  Principal Amount of Notes
Sole Book-Running Manager Citigroup Global Markets Inc.:
  $ 58,000,000  
Co-Managers Banc of America Securities LLC
  $ 18,500,000  
Wachovia Securities,LLC
  $ 18,500,000  
Dowling & Partners Securities, LLC
  $ 5,000,000  
Total:
  $ 100,000,000  

This communication is intended for the sole use of the person to whom it is
provided by the sender.

These securities have not been registered under the Securities Act of 1933, as
amended, and may only be sold to qualified institutional buyers pursuant to
Rule 144A or pursuant to another applicable exemption from registration.

The information in this term sheet supplements the Company’s preliminary
offering memorandum, dated April 10, 2007 (the “Preliminary Memorandum”) and
supersedes the information in the Preliminary Memorandum to the extent
inconsistent with the information in the Preliminary Memorandum. This term sheet
is qualified in its entirety by reference to the Preliminary Memorandum. Terms
used herein but not defined herein shall have the respective meanings as set
forth in the Preliminary Memorandum.

A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

4

Exhibit A

[Form of Opinion of Akin Gump, Strauss, Hauer & Feld LLP
U.S. Counsel for the Company and the Guarantor]

Opinion of U.S. counsel for the Guarantor to be delivered pursuant to
Section 6(a)(ii) of the Purchase Agreement.

References to the Final Memorandum in this Exhibit A include any supplements
thereto at the Closing Date.

(i) The Company has been duly formed and is validly existing and in good
standing under the laws of the State of Delaware, has the corporate power and
authority to own its property and to conduct its business as described in the
Disclosure Package and the Final Memorandum and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not, singly or in the aggregate, have a Material Adverse
Effect; all of the issued shares of capital stock of the Company have been duly
and validly authorized and issued, are fully paid and non-assessable and are
owned by the Guarantor directly or indirectly, free and clear of all liens,
encumbrances, equities or claims, other than certain restrictive covenants
contained in that certain Credit Agreement dated as of June 1, 2005, as amended
or modified from time to time, by and among the Company, the Guarantor, Max Re
Ltd., various financial institutions and Bank of America, N.A., as fronting
bank, letter of credit administrator and administrative agent.

(ii) This Agreement has been duly authorized, executed and delivered by the
Company.

(iii) The Indenture has been duly authorized, executed and delivered by the
Company and, assuming the due authorization, execution and delivery thereof by
the Guarantor, constitutes a valid and binding agreement enforceable against the
Company and the Guarantor, as the case may be, in accordance with their terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency
(including, without limitation, all laws relating to fraudulent transfers),
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally or by general equitable principles (regardless of
whether enforcement is considered in a proceeding in equity or at law).

(iv) The Notes have been duly authorized, executed and delivered by the Company
and, assuming the due authentication thereof by the Trustee, constitute the
legal, valid and binding obligations of the Company entitled to the benefits of
the Indenture and will be enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally or by general equitable principles
(regardless of whether enforcement is considered in a proceeding in equity or at
law). The Notes will be in the form contemplated by the Indenture.

(v) The Guarantee, assuming the due authorization, execution and delivery of the
Indenture by the Guarantor, constitute the legal, valid and binding obligations
of the Guarantor enforceable against the Guarantor in accordance with their
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally or by general equitable principles
(regardless of whether enforcement is considered in a proceeding in equity or at
law). The Guarantee is in the form contemplated by the Indenture.

(vi) No consent, approval, authorization, filing with or order of any United
States or New York court or governmental agency or body is required in
connection with the transactions contemplated herein or in the Indenture, except
such as may be required under the blue sky laws of any jurisdiction in which the
Securities are offered and sold.

(vii) None of the execution and delivery of this Agreement, the Indenture, the
issuance and sale of the Securities, or the consummation of any other of the
transactions herein or therein contemplated, or the fulfillment of the terms
hereof or thereof will conflict with, result in a breach or violation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Guarantor or any of its subsidiaries (including the Company) pursuant to,
(i) the charter or by-laws or comparable constituting documents of the
Guarantor, the Company or any of their respective subsidiaries; (ii) the terms
of any indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument
filed or incorporated by reference as an exhibit to the Guarantor’s Annual
Report on Form 10-K for the year ended December 31, 2006to which the Guarantor
or any of its subsidiaries (including the Company) is a party or bound or to
which its or their property is subject; or (iii) any statute, law, rule,
regulation, judgment, order or decree of any United States Federal or New York
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority except, in the case of clauses (ii) and (iii) above, for any
such breach, violation or imposition as would not individually or in the
aggregate, have (A) a Material Adverse Effect or (B) a material adverse effect
upon the consummation of the transactions contemplated hereby.

(viii) The documents incorporated by reference in the Disclosure Package and the
Final Memorandum (other than the financial statements and supporting schedules
and other financial data therein, as to which no opinion need be rendered), when
they were filed with the Commission complied as to form in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
Commission thereunder.

(ix) To the extent that the laws of the State of New York are applicable, the
Guarantor (A) has validly submitted to the exclusive jurisdiction of any New
York State or Federal court sitting in The City of New York (the “New York
Court”) over any suit, action or proceeding arising out of or relating to the
Underwriting Agreement, the Disclosure Package, the Final Memorandum or the
offering of the Securities, and (B) has validly waived any objection to the
venue of a proceeding in any such New York Court.

(x) Neither the Company nor the Guarantor is and, after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof,
will be an “investment company,” as such term is defined in the Investment
Company Act.

(xi) Subject to compliance by the Initial Purchasers with the representations
and warranties of the Initial Purchasers and the procedures set forth in
Section 4 hereof, it is not necessary in connection with the offer, sale and
delivery of the Securities to the Initial Purchasers and to each subsequent
purchaser in the manner contemplated by this Agreement and the Final Memorandum
to register the Securities under the Securities Act or to qualify the Indenture
under the Trust Indenture Act.

(xii) The statements in the Disclosure Package and the Final Memorandum, and any
amendment or supplement thereto, under the headings “Description of the Notes
and the Guarantee,” insofar as such statements purport to summarize certain
provisions of the Securities, the Indenture fairly summarize the matters therein
described in all material respects.

(xiii) The discussion contained in the Final Memorandum under the caption
“Certain Material U.S. Federal Income Tax Considerations” constitutes, in all
material respects, a fair and accurate summary of the U.S. federal income tax
considerations relating to the acquisition, ownership and disposition of the
Securities by U.S. Holders (as defined in the Disclosure Package and the Final
Memorandum) that are not otherwise excepted in the Disclosure Package and the
Final Memorandum and who acquire Securities in the offering described in the
Disclosure Package and the Final Memorandum.

We have not made any independent verification or check, and are not passing upon
and do not assume any responsibility for, the accuracy, completeness or fairness
of the statements contained in the Disclosure Package and the Final Memorandum,
other than those mentioned above, but we shall confirm that we have, however,
participated in reviews and discussions in connection with the preparation of
the Disclosure Package and the Final Memorandum prior to the Closing Date, and
in the course of such reviews and discussions (relying as to matters of fact
upon statements of officers and other representatives of the Company) no facts
came to our attention that led us to believe that (x) as of the Execution Time,
the Disclosure Package, as amended or supplemented at the Execution Time,
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
circumstances under which they were made, not misleading or (y) the Final
Memorandum, as of its date or as of the Closing Date, contained any untrue
statement of a material fact or omitted to state any material fact necessary in
order to make the statements therein, in the light of circumstances under which
they were made, not misleading (in each case, other than the financial
statements and other financial information contained therein, as to which such
counsel need express no opinion).

5

Exhibit B

[Form of Opinion of Conyers Dill & Pearman
Bermuda Counsel for the Company and the Guarantor]

Opinion of Bermuda counsel for the Guarantor to be delivered pursuant to
Section 6(a)(ii) of the Purchase Agreement.

References to the Final Memorandum in this Exhibit B include any supplements
thereto at the Closing Date.

(i) The Guarantor is duly incorporated and existing under the laws of Bermuda in
good standing (meaning solely that it has not failed to make any filing with any
Bermuda governmental authority or to pay any Bermuda government fee or tax which
would make it liable to be struck off the Register of Companies and thereby
cease to exist under the laws of Bermuda).

(ii) Max Re Ltd. is duly incorporated and existing under the laws of Bermuda in
good standing (meaning solely that it has not failed to make any filing with any
Bermuda governmental authority or to pay any Bermuda government fee or tax which
would make it liable to be struck off the Register of Companies and thereby
cease to exist under the laws of Bermuda) and has the necessary corporate power
and authority to conduct its business as described in the Disclosure Package and
the Final Memorandum.

(iii) The Guarantor has the necessary corporate power and authority to execute,
deliver and perform its obligations under this Agreement, the Indenture and the
Guarantees and to conduct its business as described in the Disclosure Package
and the Final Memorandum. The execution and delivery of this Agreement, the
Indenture and the Guarantees by the Guarantor and the performance by the
Guarantor of its obligations hereunder and thereunder will not violate the
memorandum of association or bye-laws of the Guarantor nor any applicable law,
rule, regulation, order, judgment or decree in Bermuda.

(iv) The Guarantor has taken all corporate action required to authorize its
execution, delivery and performance of this Agreement, the Indenture and the
Guarantees.

(v) This Agreement, the Indenture and the Guarantees have been duly authorized,
executed and delivered by or on behalf of the Guarantor, and this Agreement, the
Indenture and the Guarantees constitute the valid and binding obligations of the
Guarantor under Bermuda law, enforceable against the Guarantor in accordance
with the terms thereof.

(vi) No order, consent, approval, license, authorization or validation of,
filing with or exemption by any government or public body or authority of
Bermuda or any subdivision thereof is required to authorize or is required in
connection with the execution, delivery, performance and enforcement of this
Agreement, the Indenture, the Securities or the Guarantees.

(vii) Based solely upon a review of copies of the Certificates of Registration
issued to Max Re Ltd. by the Bermuda Monetary Authority pursuant to the
Insurance Act 1978 of Bermuda (the “Insurance Act”), Max Re Ltd. is registered
in Bermuda under the Insurance Act to carry on general business as a Class 4
insurer and to carry on long-term business in accordance with the provisions of
the Insurance Act and the conditions attached to their respective registration
licenses.

(viii) Each of the Guarantor and Max Re Ltd. has been designated as non-resident
of Bermuda for the purposes of the Exchange Control Act, 1972 and, as such, is
free to acquire, hold, transfer and sell foreign currency (including the payment
of dividends or other distributions) and securities without restriction.

(ix) Based solely upon a review of the register of members of Max Re Ltd. on a
specified date, certified by the Secretary of Max Re Ltd. on a specified date,
the issued share capital of Max Re Ltd. consists of      common shares each
having a par value of $     (“Max Re Shareholding”), each of which is validly
issued, fully paid and non-assessable (which term when used herein means that no
further sums are required to be paid by the holders thereof in connection with
the issue thereof) and the Guarantor is the registered holder of the Max Re
Shareholding.

(x) The Guarantor has received an assurance from the Minister of Finance in
Bermuda under The Exempted Undertakings Tax Protection Act 1966 that in the
event of there being enacted in Bermuda any legislation imposing tax computed on
profits or income or computed on any capital asset, gain or appreciation, or any
tax in the nature of estate duty or inheritance tax, then the imposition of any
such tax shall not be applicable to the Guarantor or any of its operations or
its shares, debentures or other obligations of the Guarantor until March 28,
2016 (subject to certain provisos expressed in such assurance).

(xi) It is not necessary or desirable to ensure the enforceability in Bermuda of
this Agreement, the Indenture, the Securities or the Guarantees that they be
registered in any register kept by, or filed with, any governmental authority or
regulatory body in Bermuda. However, to the extent that this Agreement, the
Indenture, the Securities or the Guarantees create a charge over assets of the
Guarantor, it may be desirable to ensure the priority in Bermuda of the charge
that it be registered in the Register of Charges in accordance with Section 55
of the Companies Act 1981. On registration, to the extent that Bermuda law
governs the priority of a charge, such charge will have priority in Bermuda over
any unregistered charges created, and over any subsequently registered charges,
in respect of the assets which are the subject of the charge. A registration fee
of $515 will be payable in respect of the registration.

While there is no exhaustive definition of a charge under Bermuda law, a charge
includes any interest created in property by way of security (including any
mortgage, assignment, pledge, lien or hypothecation). However, as this Agreement
is governed by the laws of the State of New York (“New York Laws”), the question
of whether it creates such an interest in property would be determined under the
New York Laws.

(xii) This Agreement, the Indenture, the Guarantees and the Securities will not
be subject to ad valorem stamp duty in Bermuda.

(xiii) Based solely upon a search of the Cause Book of the Supreme Court of
Bermuda conducted at a specified time and date (which would not reveal details
of proceedings which have been filed but not actually entered in the Cause Book
at the time of our search), there are no judgments against the Guarantor or Max
Re Ltd., or any legal or governmental proceedings pending in Bermuda to which
the Guarantor or Max Re Ltd. is subject.

(xiv) Based solely on a search of the public records in respect of the Guarantor
and Max Re Ltd. maintained at the offices of the Registrar of Companies at a
specified time and date (which would not reveal details of matters which have
not been lodged for registration or have been lodged for registration but not
actually registered at the time of our search) and a search of the Cause Book of
the Supreme Court of Bermuda conducted at a specified time and date (which would
not reveal details of proceedings which have been filed but not actually entered
in the Cause Book at the time of our search), no steps have been, or are being,
taken in Bermuda for the appointment of a receiver or liquidator to, or for the
winding-up, dissolution, reconstruction or reorganization of, the Guarantor or
Max Re Ltd., though it should be noted that the public files maintained by the
Registrar of Companies do not reveal whether a winding-up petition or
application to the Court for the appointment of a receiver has been presented
and entries in the Cause Book may not specify the nature of the relevant
proceedings.

(xv) The choice of New York Laws as the governing law of this Agreement, the
Indenture, the Securities and the Guarantees is a valid choice of law and would
be recognized and given effect to in any action brought before a court of
competent jurisdiction in Bermuda, except for those laws (i) which such court
considers to be procedural in nature, (ii) which are revenue or penal laws or
(iii) the application of which would be inconsistent with public policy, as such
term is interpreted under the laws of Bermuda. The submission in this Agreement,
the Indenture, the Securities and the Guarantees to the non-exclusive
jurisdiction of the New York Courts is valid and binding upon the Guarantor.

(xvi) The courts of Bermuda would recognize as a valid judgment, a final and
conclusive judgment in personam obtained in the New York Courts against the
Guarantor based upon this Agreement, the Indenture, the Securities or the
Guarantees under which a sum of money is payable (other than a sum of money
payable in respect of multiple damages, taxes or other charges of a like nature
or in respect of a fine or other penalty) and would give a judgment based
thereon provided that (a) such courts had proper jurisdiction over the parties
subject to such judgment, (b) such courts did not contravene the rules of
natural justice of Bermuda, (c) such judgment was not obtained by fraud, (d) the
enforcement of the judgment would not be contrary to the public policy of
Bermuda, (e) no new admissible evidence relevant to the action is submitted
prior to the rendering of the judgment by the courts of Bermuda and (f) there is
due compliance with the correct procedures under the laws of Bermuda.

(xvii) The statements contained in the Disclosure Package and the Final
Memorandum under the caption “Certain Tax Considerations – Bermuda,” to the
extent they constitute statements of Bermuda law, are accurate in all material
respects.

6

Exhibit C

[Form of Opinion of A&L Goodbody Irish Counsel for the Company and the
Guarantor]

Opinion of Irish counsel for the Guarantor to be delivered pursuant to
Section 6(a)(iii) of the Purchase Agreement.

References to the Final Memorandum in this Exhibit C include any supplements
thereto at the Closing Date.

(i) Each of Max Re Europe, Max Europe Holdings and Max Insurance Europe has been
duly incorporated under the laws of Ireland. Based only on searches carried out
in the Irish Companies Office and the Central Office of the High Court on 13
April 2007, each of Max Re Europe, Max Europe Holdings and Max Insurance Europe
is validly existing under the laws of Ireland and no steps have been taken or
are being taken to appoint a receiver, examiner or liquidator over it or to wind
it up and each of Max Re Europe, Max Europe Holdings and Max Insurance Europe
has the corporate power and authority to own its property and to conduct its
business as described in the Disclosure Package and the Final Memorandum and is
duly qualified to transact business in Ireland.

(ii) All of the issued shares of each of Max Re Europe, Max Europe Holdings and
Max Insurance Europe have been duly and validly authorised and issued, are fully
paid, are not subject to calls for any additional payments. All of the issued
shares in Max Re Europe and Max Insurance Europe are registered in the name of
Max Europe Holdings. All of the issued shares in Max Re Holdings are registered
in the name of Max Re Limited. To the best of our knowledge and based on
Certificates of Company Secretary, all of those shares are free and clear of all
liens, encumbrances, equities and claims.

(iii) Based only on the Certificates of Company Secretary and searches carried
out in the Central Office of the High Court on 13 April 2007, we do not know of
any legal or governmental proceedings pending or threatened in Ireland to which
any of Max Re Europe, Max Europe Holdings and Max Insurance Europe is a party or
to which any of the properties of any of Max Re Europe, Max Europe Holdings and
Max Insurance Europe is subject that could reasonably be expected to have a
Material Adverse Effect.

(iv) Max Re Europe stands duly authorised as a reinsurance undertaking pursuant
to Regulation 11(1) of the European Communities (Reinsurance) Regulations 2006.

(v) Max Insurance Europe is duly authorised to carry on insurance business in
classes 1, 4, 6, 7, 8, 9, 11, 12, 13 and 16 of Annex I to the European
Communities (Non-Life Insurance) Framework Regulations 1994.

(vi) Based only on the Certificates of Company Secretary, each of Max Re Europe,
Max Europe Holdings and Max Insurance Europe has filed all statutory financial
returns, reports, documents and other information required to be filed under the
Insurance Acts of Ireland (as defined in the Insurance Act 1989, as amended),
except where the failure, singly or in the aggregate, to file such return would
not have a Material Adverse Effect; and each of Max Re Europe, Max Europe
Holdings and Max Insurance Europe maintains its books and registers required in
the Companies Acts 1963 to 2005 of Ireland in accordance with those Acts, except
where the failure to so maintain its books and records, singly or in the
aggregate, would not have a Material Adverse Effect.

7

Exhibit D

[Form of Opinion of the General Counsel of the Guarantor]

Opinion of the General Counsel of the Guarantor to be delivered pursuant to
Section 6(a)(iv) of the Purchase Agreement.

References to the Final Memorandum in this Exhibit D include any supplements
thereto at the Closing Date.

To our knowledge, there are no United States federal or New York State legal or
governmental proceedings pending or threatened to which the Guarantor or any of
its subsidiaries (including the Company) is a party or to which any of the
properties of the Guarantor or any of its subsidiaries (including the Company)
is subject that (i) could reasonably be expected to have a material adverse
effect on the performance of this Agreement or the consummation of any of the
transactions contemplated hereby or (ii) would reasonably be expected to have a
Material Adverse Effect, except as set forth in or contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).

8